Exhibit 10.10.2

 

EXECUTIVE EMPLOYMENT AND RETENTION AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AND RETENTION AGREEMENT (this “Agreement”) is dated as
of August 13, 2004, by and between ITC^DeltaCom, Inc., a Delaware corporation
with its principal place of business at 1791 O.G. Skinner Drive, West Point,
Georgia, 31833 (the “Company”), and Douglas A. Shumate (the “Executive”).

 

Recitals

 

A. The Executive is currently employed as a Senior Vice President and Chief
Financial Officer of the Company.

 

B. The Company and the Executive heretofore entered an Executive Employment and
Retention Agreement dated as of October 29, 2002 (the “2002 Agreement”).

 

C. The Company and the Executive have mutually determined that it is in the best
interests of both parties to amend the 2002 Agreement by replacing it in its
entirety with this Agreement

 

D. The Company continues to believe that it is in the best interests of the
Company and its stockholders to assure that the Company will benefit from the
continued services of the Executive).

 

E. In order to accomplish the foregoing objectives, the Company and the
Executive do hereby enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:

 

  1. Employment Period. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to remain in the employ of the Company subject to
the terms and conditions of this Agreement, commencing on the date of this
Agreement (the “Effective Date”) and ending upon termination in accordance with
the provisions of Section 4.



--------------------------------------------------------------------------------

  2. Position and Duties.

 

  2.1 Position.

 

(a) During the Employment Period the Executive’s position, authority, duties and
responsibilities shall not be unreasonably dissimilar to those held by the
Executive immediately prior to the date of this Agreement taking into
consideration the relative responsibility of the position.

 

2.2 Duties. During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote all attention and time during normal business hours to the business and
affairs of the Company necessary and appropriate to discharge the
responsibilities assigned to the Executive hereunder and, to the extent
necessary and appropriate to discharge such responsibilities, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (iii) manage personal investments, so long
as such activities do not interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. To the extent that any such activities have been conducted by the
Executive and disclosed to the Board prior to the date of this Agreement, the
continued conduct of such activities, or the conduct of activities similar in
nature and scope thereto, thereafter shall not be deemed to interfere with the
performance of the Executive’s responsibilities to the Company.

 

  3. Compensation.

 

3.1 Base Salary. During the Employment Period, the Company shall pay the
Executive a minimum base salary per annum as currently being paid to the
Executive (the “Base Salary”), which shall be payable in accordance with the
Company’s payroll procedure in effect or as hereinafter amended from time to
time, but not less frequently than monthly. During the Employment Period, the
Base Salary shall be reviewed at least annually and, except as expressly
provided in Section 4.5, shall not be decreased. Any increase in the Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Base Salary shall not be reduced after any such increase,
and the term “Base Salary” as used in this Agreement shall refer to the Base
Salary as so increased.

 

3.2 Annual Bonus. In addition to the Base Salary, the Executive shall be
provided, for each fiscal year ending during the Employment Period, a bonus
opportunity in cash and stock-based incentives

 

2



--------------------------------------------------------------------------------

as the same may be established from time to time by the Company (the “Annual
Bonus”). Unless the Executive shall elect to defer the receipt of such Annual
Bonus, each such Annual Bonus shall be paid no later than the end of the third
month of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded, or on such other basis as the Company and the Executive may
agree.

 

  3.3 Benefits.

 

(a) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs applicable generally to other peer executives of the
Company and its subsidiaries as the same may be established from time to time by
the Company.

 

(b) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible to participate in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its subsidiaries (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer executives of the Company and its
subsidiaries as the same may be established from time to time by the Company.

 

(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures of the
Company as the same may be established from time to time by the Company.

 

(d) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the plans, practices, programs
and policies as the same may be established from time to time by the Company.

 

(e) Vacation. During the Employment Period, the Executive shall be entitled to
vacation in accordance with the Company’s policy as the same may be established
from time to time by the Company. The Executive shall have the right to accrue
and carry forward unused vacation.

 

  4. Termination of Employment.

 

4.1 Termination Upon Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s

 

3



--------------------------------------------------------------------------------

death during the Employment Period. If by virtue of ill health or other
disability, the Executive is unable during the Employment Period to perform
substantially and continuously the duties assigned to him for a period in excess
of six consecutive months or six non-consecutive months out of any consecutive
twelve-month period (“Disability”), the Company shall have the right, on not
less than 30 days notice, to terminate the employment of the Executive upon
notice in writing to the Executive, provided that, within 30 days after his
receipt of such notice, the Executive shall not have resumed full-time
performance of the Executive’s duties.

 

4.2 Termination by the Company for Cause. At any time during the Employment
Period after the occurrence of an event constituting Cause (as defined below in
this Section 4.2), the Company may terminate the Executive’s employment
hereunder in accordance with the procedures described below in this Section 4.2.
For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its subsidiaries (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Executive
by the Board which specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties;

 

(ii) conviction of the Executive of, or a plea by the Executive of nolo
contendere to, a felony or to any criminal violation involving dishonesty, fraud
or breach of trust; or

 

(iii) willful misconduct by the Executive which causes harm to, or which could
reasonably be expected to diminish the value of the assets or property or
violate the value system or code of conduct of the Company or any of its
subsidiaries.

 

For purposes of this Section 4.2, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and

 

4



--------------------------------------------------------------------------------

until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board (not including the Chief Executive Officer of the
Company) at a meeting of the Board called and held for such purpose (after
reasonable notice of such purpose is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive has engaged
in the conduct described in subparagraph (i) (ii) or (iii) above, and specifying
the particulars thereof in detail. If the Executive is a member of the Board,
the Executive shall recuse himself or herself from the deliberations and vote of
the Board with respect to such matter.

 

4.3 Other Termination by the Company. Notwithstanding anything contained herein
to the contrary (including, without limitation, the provisions of Section 1),
the Company may terminate the Executive’s employment for any reason, or for no
reason, at any time during the Employment Period upon written notice of
termination. In the event of such termination, the Company shall notify the
Executive of the date of termination, which date may be at any time up to and
including six months following the date of written notice of termination. The
Executive shall continue to perform his duties hereunder through the date of
termination determined by the Company.

 

4.4 Other Termination by the Executive. Notwithstanding anything contained
herein to the contrary (including, without limitation, the provisions of Section
1), the Executive may terminate the Executive’s employment hereunder for any
reason, or for no reason, at any time during the Employment Period upon written
notice given not less than 90 days prior to the date of termination of
employment.

 

4.5 Termination for Good Reason. At any time during the Employment Period, the
Executive’s employment may be terminated by the Executive for, and within 60
days following the occurrence of an event that constitutes, Good Reason (as
defined below in this Section 4.5). For purposes of this Agreement, “Good
Reason” shall mean any of the following:

 

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position, authority, duties or responsibilities or
any other action by the Company which results in an unreasonable diminution in
such position, authority, duties or responsibilities, as contemplated by Section
2;

 

(ii) any failure by the Company to comply with any of the provisions of this
Agreement (including, without limitation,

 

5



--------------------------------------------------------------------------------

Section 3), other than (I) an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive or (II) a failure in connection
with action by the Company that reduces the then-current compensation or
employee benefits of the Company’s senior management generally in connection
with a financial restructuring or other Company-wide plan to materially reduce
the costs of operations of the Company and its subsidiaries or materially
improve the financial condition of the Company and its subsidiaries; provided
that the Executive’s Base Salary and Annual Bonus may not be reduced by more
than 10% in the aggregate during the Employment Period; or

 

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.

 

  5. Obligations of the Company Upon Termination.

 

5.1 Termination Without Cause or With Good Reason. If (i) the Company shall
terminate the Executive’s employment other than pursuant to Section 4.1 (upon
death or Disability) or Section 4.2 (for Cause) or (ii) the Executive shall
terminate employment for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the date of termination the aggregate of the following amounts:

 

(A) the sum of (1) the Executive’s annual Base Salary through the date of
termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Annual Bonus (annualized in the case of any partial year) last
paid to the Executive (excluding therefrom the value of stock-based incentives)
and (II) the Executive’s annual target bonus opportunity in cash in effect as
established from time to time by the Company (such higher amount of (I) and (II)
being referred to as the “Highest Annual Bonus”), and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination, and the denominator of which is 365 and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2) and (3) are hereinafter referred to as the “Accrued Obligations”); and

 

6



--------------------------------------------------------------------------------

(B) the amount equal to the product of (1) one and (2) the sum of (x) the
Executive’s annual Base Salary as in effect at the date of termination and (y)
the Highest Annual Bonus;

 

(ii) for one year after the Executive’s date of termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue medical, prescription, dental and
life insurance benefits to the Executive and/or the Executive’s family
substantially similar to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in Section
3.3(b) (but excluding disability benefits) if the Executive’s employment had not
been terminated. provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical benefits under another
employer provided plan, the medical benefits described herein will be terminated
by the Company;

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
subsidiaries as the same may be established from time to time by the Company
(such other amounts and benefits are hereinafter referred to as the “Other
Benefits”); and

 

(iv) all stock options, stock appreciation rights, awards of restricted stock
and restricted stock units, and other equity-based awards (each, an “Award”)
granted to the Executive and then outstanding under stock option, stock
incentive, deferred compensation and other equity-based plans, programs,
contracts or arrangements of the Company and its subsidiaries shall vest and,
become exercisable, and all restrictions and conditions applicable to such
awards shall be deemed to have lapsed or been fully satisfied. Additionally, the
Executive shall be granted a term of either one year within which to exercise
any such right.

 

5.2 Termination Upon Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Employment Period, as provided in
Section 4.1, this Agreement shall terminate without further obligations to the
Executive’s legal representatives under this Agreement, other than for payment
of the Accrued Obligations and the timely payment or provision of the Other
Benefits. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as

 

7



--------------------------------------------------------------------------------

applicable, in a lump sum in cash within 30 days after the date of termination.
With respect to the provision of the Other Benefits, the term “Other Benefits”
as used in this Section 5.2 shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and its
subsidiaries to the estates and beneficiaries of peer executives of the Company
and its subsidiaries under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries as in effect on the date of the Executive’s death with
respect to other peer executives of the Company and its subsidiaries and their
beneficiaries.

 

5.3 Termination Upon Disability. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, as provided
in Section 4.1, this Agreement shall terminate without further obligations to
the Executive, other than for payment of the Accrued Obligations and the timely
payment or provision of the Other Benefits. The Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days after the date of
termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 5.3 shall include, and the Executive shall be
entitled after the occurrence of any condition constituting a Disability to
receive, disability and other benefits at least equal to the most favorable of
those benefits generally provided by the Company and its subsidiaries to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families as in effect
at any time with respect to other peer executives of the Company and its
subsidiaries and their families.

 

5.4 Termination for Cause. If the Executive’s employment shall be terminated for
Cause during the Employment Period, as provided in Section 4.2, this Agreement
shall terminate without further obligations to the Executive, other than the
obligation to pay to the Executive (i) his Base Salary through the date of
termination, (ii) the amount of any compensation previously deferred by the
Executive and (iii) the Other Benefits, in each case to the extent theretofore
unpaid.

 

5.5 Termination Other Than for Good Reason. If the Executive voluntarily
terminates employment during the Employment Period (other than for Good Reason),
as provided in Section 4.4, this Agreement shall terminate without further
obligations to the Executive, other than the obligation to pay to the Executive
(i) his Base Salary through the date of termination, (ii) the amount of any
compensation previously deferred by the Executive and (iii) the Other Benefits,
in each case to the extent theretofore unpaid. The foregoing amounts shall be
paid to the Executive in a lump sum in cash within 30 days after the date of
termination.

 

8



--------------------------------------------------------------------------------

5.6 Other Plans, Agreements or Arrangements. The severance pay and severance
benefits provided for in this Section 5 shall not duplicate, and shall be offset
by, any other severance pay or severance benefits to which the Executive may be
entitled under any plan, agreement or arrangement of the Company or any of its
subsidiaries and, to the extent permitted by applicable law, shall be offset by
any severance benefits to which the Executive may be entitled under applicable
law.

 

5.7 Reduction or Elimination of Parachute Payments. Notwithstanding any other
provision of this Agreement or of any other agreement, contract or understanding
heretofore or hereafter entered into by the Executive and the Company, except an
agreement, contract or understanding hereafter entered into that expressly
modifies or excludes application of this Section 5.7 (collectively, the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Executive (including groups or classes of participants or beneficiaries of which
the Executive is a member), whether or not such compensation is deferred, is in
cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”),
any right to receive any payment or other benefit under this Agreement shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment or benefit, taking into account all other rights, payments or
benefits to or for the Executive under this Agreement, all Other Agreements and
all Benefit Arrangements, would cause any payment or benefit to the Executive
under this Agreement to be considered a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company under this Agreement, all
Other Agreements and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Executive without causing any
such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment or benefit under
this Agreement, in conjunction with all other rights, payments or benefits to or
for the Executive under any Other Agreement or any Benefit Arrangement would
cause the Executive to be considered to have received a Parachute Payment under
this Agreement that would have the effect of decreasing the after-tax amount
received by the Executive as described in clause (ii) of the preceding sentence,
the Executive shall have the right, in the Executive’s sole discretion, to
designate those rights, payments or benefits under this Agreement, any Other
Agreements and

 

9



--------------------------------------------------------------------------------

any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment.

 

  6. Non-Exclusivity of Rights. Subject to Section 5.6, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its subsidiaries and for which the Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its subsidiaries.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of, or any contract or
agreement with, the Company or any of its subsidiaries at or subsequent to the
date of termination of employment shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as expressly
modified by this Agreement.

 

  7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company shall
reimburse to the fullest extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest, where the
Executive is the prevailing party, of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive concerning the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.

 

  8. Execution of Release. As a condition to the Company’s obligation to pay any
form of severance to the Executive upon the termination of the Executive’s
employment with the Company, the Executive shall, at the time of such
termination, execute and deliver to the Company (and shall fail to revoke within
such time periods as may be established by law) a full and unconditional release
in favor of the Company and its affiliates of all obligations other than those
set forth in this Agreement, in form and substance reasonably satisfactory to
the Company.

 

10



--------------------------------------------------------------------------------

  9. Other Provisions.

 

9.1 Severability. If it is determined that any of the provisions of this
Agreement are invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

 

9.2 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid,
as follows:

 

(i) If to the Company, to:

 

ITC^DeltaCom, Inc.

1791 O.G. Skinner Drive

West Point, Georgia 31833

Attn: Corporate Counsel

Telecopy no.: (256) 382-3936

 

  (ii) If to the Executive, to the address of the Executive and to such
facsimile transmission number as the Executive shall designate in writing to the
Company.

 

Either party may by notice in accordance with this Section 9.2 to the other
party designate another address or person for receipt by such person of notices
and communications hereunder. Notice and communications shall be effective when
actually received by the addressee.

 

9.3 Entire Agreement. This Agreement contains the entire agreement between the
parties (including all affiliates of the Company) with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.

 

9.4 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of either party in exercising any
right, power or privilege hereunder (including, without limitation, the right of
the Executive to terminate employment for Good Reason) shall operate as a waiver
thereof, nor shall any waiver on the part of either party of such right, power
or privilege or any single or partial exercise of any such right, power or
privilege preclude any other further exercise thereof or the exercise of any
other such right, power or privilege.

 

11



--------------------------------------------------------------------------------

9.5 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
to be performed entirely within the State of Delaware, without giving effect to
the principles of conflicts of law thereunder.

 

9.6 Jurisdiction. The Company and the Executive each irrevocably (i) consent and
submit to the jurisdiction of any Delaware state court or federal court located
in the State of Delaware with respect to any suit, action or proceeding relating
to this Agreement; (ii) waive, to the fullest extent permitted by law, any
objection which such party may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum; (iii) waive the right to object that any such court
does not have jurisdiction over such party; (iv) consent to the service of
process in any such suit, action or proceeding by the mailing of copies of such
process to such party by certified mail, return receipt requested, at such
party’s address indicated in this Agreement or at such other address of which
the other party shall have received notice; and (v) agree not to bring any
action relating to this Agreement in any court other than a Delaware state court
or federal court located in the State of Delaware. Nothing in this Section 9.6
shall affect the right of either party to serve process in any other manner
permitted by law.

 

9.7 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive other than by will or the laws
of descent and distribution.

 

9.8 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

9.9 Binding Effect; Successors. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives. If any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and its
subsidiaries may be deemed not to have assumed this Agreement by operation of
law, the Company shall require such successor to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, the term

 

12



--------------------------------------------------------------------------------

“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

9.10 Counterparts; Delivery by Facsimile. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof, each signed by one of the parties hereto. The transmission of an
executed counterpart of this Agreement by facsimile transmission shall
constitute due and sufficient delivery thereof for all purposes.

 

9.11 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has heretofore set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

ITC^DELTACOM, INC.

By

 

/s/ Larry F. Williams

--------------------------------------------------------------------------------

    It’s Chief Executive Officer EXECUTIVE

/s/ Douglas A. Shumate

--------------------------------------------------------------------------------

Douglas A. Shumate

 

Acknowledgement and Agreement

 

ITC^DeltaCom Communications, Inc., a wholly owned subsidiary of the Company,
hereby acknowledges that it will make payment to the Executive of compensation
and benefits in connection with the Executive’s employment by the Company and
hereby agrees that, to the extent not made by the Company, it shall make all
payments of compensation and benefits to the Executive provided in this
Agreement from and after the date hereof.

 

ITC^DELTACOM COMMUNICATIONS, INC.

By

 

/s/ Larry F. Williams

--------------------------------------------------------------------------------

    It’s Chief Executive Officer

 

14